   Case 2:18-cr-00109-MHT-SMD Document 188 Filed 05/06/21 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )       CRIMINAL ACTION NO.
        v.                                )          2:18cr109-MHT
                                          )               (WO)
ANTONIO OSCAR TATUM                       )

                                        ORDER

    Upon        consideration           of     defendant       Antonio        Oscar

Tatum’s motion for compassionate release (Doc. 186), it

is ORDERED that the motion is denied.

                                         ***

    This        is    Tatum’s      third       motion    for      compassionate

release.            The   court   denied        the   two    prior     requests,

which        were    brought      for     reasons       distinct       from    the

current       motion.        See Order (Doc. 181); Order (Doc.

185).         This time, he argues that he is entitled to

compassionate release because a physician where he is

housed       told     him   he    needs       surgery,      and   he   has     been

waiting for about four months for the regional office

of the Bureau of Prisons to approve the surgery.

    Section 3582(c)(1)(A) states, in relevant part:
   Case 2:18-cr-00109-MHT-SMD Document 188 Filed 05/06/21 Page 2 of 3




       “[T]he court, upon motion of the Director of
       the Bureau of Prisons, or upon motion of the
       defendant   after   the   defendant   has   fully
       exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse
       of 30 days from the receipt of such a request
       by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of
       imprisonment   (and   may   impose  a   term   of
       probation or supervised release with or without
       conditions that does not exceed the unserved
       portion of the original term of imprisonment),
       after considering the factors set forth in
       section 3553(a) to the extent that they are
       applicable, if it finds that—

           (i) extraordinary and compelling               reasons
           warrant such a reduction; ...

       and that such a reduction is consistent with
       applicable policy statements issued by the
       Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).             Tatum has failed to meet

the statutory requirements for a sentence reduction.

       First, Tatum has not shown (1) that he presented a

formal request to his facility’s warden for the Bureau

of Prisons to file a motion for compassionate release

on his behalf, based on his need for surgery; and (2)

that    (a)   he   “has   fully   exhausted     all   administrative

rights to appeal a failure of the Bureau of Prisons to

                                   2
      Case 2:18-cr-00109-MHT-SMD Document 188 Filed 05/06/21 Page 3 of 3




bring a motion on the defendant's behalf” or (b) 30

days have passed since the warden received his request.

Id.     Therefore, his motion must be denied.

       Second, Tatum has not shown that “extraordinary and

compelling reasons warrant” a sentence reduction.                          Id.

Tatum claims that he has been waiting for about four

months for a surgery to be approved.                     While the delay

is certainly not ideal, Tatum has not said what type of

surgery      he    needs   or    what       condition    the    surgery     is

designed to treat.              However, without those facts, the

court     cannot    determine      whether      the     delay   presents     a

compelling        reason   for    a    sentence       reduction,    or,     in

other words, whether and how much the delay endangers

his health.        Therefore, his motion is denied.

       DONE, this the 6th day of May, 2021.

                                         /s/ Myron H. Thompson
                                      UNITED STATES DISTRICT JUDGE




                                        3
